Citation Nr: 1630375	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, and dissociative disorder.

2.  Entitlement to service connection for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In connection with this appeal, the Veteran and the Veteran's spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2015.  A transcript of that hearing has been associated with the record.


REMAND

Unfortunately, the Board finds that more development is required before the claims on appeal can be decided.  There are still outstanding records that need to be obtained and associated with the claims file.  Additionally, the Veteran has not yet been provided a VA examination that addresses service connection for a psychiatric disability and migraine disability.  Thus, to fairly decide the merits of the Veteran's claim for service connection for a psychiatric disability and headache disability, the Board finds that a remand is warranted to provide the Veteran a VA examination and medical opinion.

A September 2010 private medical record diagnosed chronic PTSD, severe major depressive disorder with psychotic features, and dissociative disorder.  That record notes that the Veteran had applied for Social Security Disability, had a psychological consultative examination and had been approved, and received current income from Social Security Disability.  The Social Security Administration (SSA) records have not yet been obtained and associated with the record.

The November 2015 hearing testimony of the Veteran and the Veteran's spouse, a licensed practical nurse (LPN), noted that the Veteran sought transfer from a named Commander to a sea division after four years of service at Camp Lejeune where he had been assigned to the 2nd Hospital Company so that he would no longer have to drive Decker Box ambulances collecting corpses and human remains of soldiers.  Although his military occupational specialty was as a plumber, no plumbers had been needed on base and he had been assigned to ambulance duty.  He reenlisted to effectuate the transfer.  Thereafter in 1984 or 1985, the Veteran was hospitalized for four months at the VA hospital in Marion, Indiana after a mental breakdown and received outpatient care until 1999.  Then, the Veteran received care from VA in North Carolina from 1999 to at least 2015 at Gastonia and Charlotte with Dr. Kays, a psychologist, whom he has seen for 2 years, and with Dr. Israel, both of whom diagnosed PTSD and told him that his flashbacks and panic attacks with accompanying headaches were related to service, and treated him with Lithium and Seroquel.  The Veteran stated that every two weeks he had flashbacks and had them when he was first with his wife.  The flashbacks specifically related to three episodes during service at Camp Lejeune:  a 1975 Marines Corp Birthday Parade, which turned violent, and 2 earlier ambulance duties regarding remains of suicide victims found on base.

Further, as the evidence shows that the Veteran's spouse has submitted credentials indicating that she is an LPN, the Board finds that she has some level of competency to offer opinions regarding the etiology of any psychiatric disability and headache disability that the Veteran may have.  A VA opinion is needed to specifically consider the opinion provided by the Veteran's spouse as an LPN, and to determine whether it is at least as likely as not that any current psychiatric disability or headache disability is related to service.

Unfortunately, the records requested from the Marion, Indiana VA Medical Center were for the incorrect years.  Those records need to be obtained and associated with the record.  The only service medical records found and associated with the record are the entrance examination of the Veteran, which found no psychiatric disability.  VA's request to the National Archives Records Administration appears to have been regarding only one incident in 1975, and not for the Veteran's entire length of duty at Camp Lejeune.  These records need to obtained and associated with the claims file.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records for any psychiatric disability and headache disability, to specifically include records from Dr. Kays and Dr. Israel from January 1999 to present at the Gastonia and Charlotte, North Carolina VA Medical Centers; and from the Marion, Indiana VA Medical from January 1984 to April 1986 regarding hospitalization, and from April 1986 to January 2001 regarding outpatient treatment, and associate them with the claims file.  The Veteran is also advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them.  

2.  Obtain all outstanding service personnel from August 1, 1972 to July 25, 1979, and associate them with the claims file.  If those records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

3.  Obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits, including all decisions and associated medical records, and associate them with the claims file.  If those records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the etiology of any psychiatric disabilities found.  The examiner must review the claims file and this remand, and should note that review in the report.  Any further indicated tests and studies to include psychological studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to an in-service events.  The examiner must address the Veteran's lay statements and other lay statements regarding onset, inservice symptoms, and continuity of symptomatology since service, including the lay statements of the Veteran and spouse, as contained in the November 2015 hearing transcript; the August 2009 and March 2009 Statements in Support of Claim for Service Connection for Posttraumatic Stress Disorder; January 2009 Veterans Application for Compensation or Pension; the Veteran's February 2009 statement; the March 2012 statement of the Veteran's sister; the February 2009 statement of the Veteran's brother and spouse; and the February 2009 statement of the Veteran's good friend.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile the opinions with all pertinent evidence of record, including the medical opinion of the Veteran's spouse, an LPN.

(a)  The examiner should diagnose all psychiatric disabilities present.  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a claimed in-service stressor has resulted in PTSD.  The examiner should determine whether each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the claimed in-service events.

(b)  With respect to any other psychiatric disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability, to specifically include bipolar disorder, major depressive disorder, and dissociative disorder, is related to any incident of active service.

(c)  With respect to any current headache disability found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disability is related to service or to any incident of active service.

5.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

